
	
		II
		111th CONGRESS
		2d Session
		S. 3940
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2010
			Mr. Specter (for himself
			 and Mr. Casey) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To designate the Federal building and United States
		  courthouse located at 700 Grant Street in Pittsburgh, Pennsylvania, as the
		  Richard Lewis Thornburgh Courthouse.
	
	
		1.Richard Lewis Thornburgh
			 Courthouse
			(a)DesignationThe
			 United States courthouse, located at 700 Grant Street in Pittsburgh,
			 Pennsylvania, shall be known and designated as the Richard Lewis
			 Thornburgh Courthouse.
			(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the United States courthouse referred to in subsection (a)
			 shall be deemed to be a reference to the Richard Lewis Thornburgh
			 Courthouse.
			
